[Cite as Alt v. Cuyahoga Cty. Probation Dept., 2017-Ohio-5768.]



SUSAN ALT                                              Case No. 2017-00175-PQ

         Requester                                     Judge Patrick M. McGrath

         v.                                            ENTRY ADOPTING
                                                       RECOMMENDATION OF
CUYAHOGA COUNTY                                        SPECIAL MASTER
PROBATION DEPARTMENT

         Respondent


         {¶1} On May 16, 2017, Special Master Jeffery W. Clark issued a report and
recommendation concerning a complaint filed pursuant to R.C. 2743.75 by requester
Susan Alt against the Cuyahoga County Probation Department wherein Alt alleges a
denial of access to public records.             In his report and recommendation, the special
master recommends that this court issue an order that grants the motion to dismiss filed
by the Cuyahoga County Probation Department, on several grounds.                  The special
master finds that Alt fails to demonstrate by clear and convincing evidence that she or
her surrogate delivered a public records request to the Probation Department. The
special master further finds that Alt’s dispute regarding any records requested from
court cases commenced after July 1, 2009 is not subject to enforcement under
R.C. 149.43(C) and R.C. 2743.75. Finally, the special master finds that Alt’s request for
“a complete audit/breakdown of funds collected by the convictions of this the [sic] Task
Force” is an improper request to create a new record, rather than a request for specific
existing records. Special Master Clark recommends that the complaint be DISMISSED
for failure to state a claim for which relief may be granted under R.C. 149.43(C) and
R.C. 2743.75.
         {¶2} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
filed.
Case No. 2017-00175-PQ                      -2-                                   ENTRY


        {¶3} The court determines that there is no error of law or other defect evident on
the face of the special master’s decision.        Therefore, the court adopts the special
master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶4} Judgment is rendered in favor of respondent. Court costs are assessed
against requester. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.




                                                  PATRICK M. McGRATH
                                                  Judge




 Susan Alt                                   Nora E. Graham
 47 Parkwood Drive                           1200 Ontario Street, 8th Floor
 Shelby, Ohio 44875                          Cleveland, Ohio 44113




Filed June 7, 2017
Sent to S.C. Reporter 7/7/17